Citation Nr: 0200144	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-20 385	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for Millard-Gubler 
syndrome.  

Entitlement to an increased rating for anxiety reaction.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  

Entitlement to specially adapted housing or a special home 
adaption grant.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to July 
1946.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1941 to July 1946.

2.  On November 27, 2001, the Board was notified by the RO 
that the veteran died; a death certificate has been submitted 
for the record.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


